187 F.2d 27
ALEXANDER et al.v.FROST LUMBER INDUSTRIES, Inc., et al.
No. 13341.
United States Court of Appeals Fifth Circuit.
February 13, 1951.

J. Edwin Smith, Houston, Tex., Wellborn Jack, Shreveport, La., for appellants.
Percy N. Browne, Shreveport, La., for appellees.
Before HUTCHESON, Chief Judge, and McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
The suit was for damages received in an automobile collision with a truck driven by one Vannie Gilbert. On defendants' motion for summary judgment, the district judge, holding that, on the undisputed facts, Gilbert was not an employee of either of the defendants but of one Herman H. Jones, who was not an employee of defendants but an independent contractor engaged as such in logging operations under a contract with one of them, gave judgment for defendants, dismissing the complaint.


2
Plaintiffs, appealing from that judgment, are here presenting one question for our decision, whether or not Herman Jones was an independent contractor in his dealings with defendant Frost Lumber Industries, Inc., of Missouri, or whether or not he was an employee of such defendant.


3
The district judge, in a carefully worded and thoughtful opinion,1 in which he set out the undisputed facts and analyzed the Louisiana cases, gave full consideration to the contentions on both sides and reached a conclusion as to the state of the law in Louisiana, with which we agree.


4
We are of the opinion that we can add nothing useful to the discussion by writing further on the point the opinion dealt with. It will be sufficient to say that we agree with, and make this opinion our own, and that the judgment must, therefore, be affirmed.


5
Affirmed.



Notes:


1
 Alexander v. Frost Lumber Industries, Inc., D.C., 88 F. Supp. 516